Citation Nr: 0633412	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  99-13 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs (last power of attorney 
on file)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision of 
the Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  During the course of 
this claim, jurisdiction over the case was transferred to the 
RO in Huntington, West Virginia.

The veteran's appeal was previously before the Board in July 
2004, at which time his claim for service connection for 
degenerative disc disease of the lumbar spine was remanded 
for further action.  The case has been returned to the Board 
for further appellate action.


REMAND

In an August 2006 statement, the veteran requested a hearing 
at the RO before the Board after being informed that the 
Veterans Law Judge who conducted a hearing he previously 
attended in February 2004 was no longer employed by the 
Board.  As there is nothing in the record to indicate that a 
hearing has been held or scheduled, the Board finds that a 
remand is required to ensure compliance with the veteran's 
hearing request.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

The AMC or the RO should schedule the 
veteran for a Travel Board hearing in 
accordance with the docket number of his 
appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



